--------------------------------------------------------------------------------

Exhibit 10.3


Execution Version


CONTINGENT VALUE RIGHTS AGREEMENT
 
THIS CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of March 30,
2020 (the “Effective Date”), is entered into by and among TRANS WORLD
ENTERTAINMENT CORPORATION, a New York corporation (the “Parent”), ALIMCO RE
LTD., a Bermuda limited corporation (“Alimco”), KICK-START III, LLC, a
Washington limited liability company (“Kick-Start III”), KICK-START IV, LLC, a
Washington limited liability company (“Kick-Start IV”), and RJHDC, LLC, a New
York corporation, (“RJHDC”, and together with Alimco, Kick-Start III and
Kick-Start IV, collectively, the “Holders”). Parent and Holders are sometimes
referred to herein collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Holders have made a $5,224,800 loan (the “Etailz Loan”) to Etailz, Inc.
(“Borrower”), a wholly-owned subsidiary of Parent;
 
WHEREAS, Borrower has executed a promissory note (the “Intercompany Note”),
dated February 20, 2020, in favor of Parent in an original principal amount of
$13,956,001.82; and
 
WHEREAS, in consideration for value received in connection with Etailz Loan,
Parent desires to grant to Holders certain contingent value rights, as
hereinafter described (collectively, the “CVRs”).
 
NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed as
follows:
 
AGREEMENT
 
1.            Definitions.


(a)          “Business Day” means a day other than a Saturday or Sunday or any
other day on which banks in New York are authorized to close.
 
(b)          “CVR Payment Amounts” means the amounts payable to Holders pursuant
to Section 4(a) of this Agreement.
 
(c)         “Disposal” means the sale, transfer, grant of an option or other
interest in, or other disposal of, all or substantially all of the business or
assets of Borrower, whether by one transaction or a series of related
transactions or arrangements; provided, however, that any transaction or series
of related transactions or arrangements in which the stockholders of Borrower
immediately prior to the transaction own 50.1% or more of the voting stock of
the acquiring corporation or parent of the acquiring corporation following such
transaction (taking into account only stock of Borrower held by such
stockholders prior to the transaction) shall not be considered a Disposal.
 
(d)          “Dispute Notice” shall have the meaning given in Section 6(a) of
this Agreement.
 
(e)          “Dividend” means a dividend, capital distribution or other
distribution made by Borrower to Parent, whether in cash, property, or
securities of Borrower and whether by liquidating distribution or otherwise;
provided that none of the following shall be a Dividend: (a) any redemption or
repurchase by Borrower of shares of Borrower; (b) any recapitalization or
exchange of securities of Borrower; (c) any subdivision (by a split of shares or
otherwise) or any combination (by a reverse split of shares or otherwise) of any
outstanding shares or (d) any dividend or other distribution by Borrower to
Parent permitted under Section 8(a)(xi)(2) of that certain Loan and Security
Agreement entered into on February 20, 2020 by and among the Borrower, the Loan
Party Obligors and Other Obligors (each as defined therein) party thereto from
time to time, the lenders party thereto from time to time, and Encina Business
Credit, LLC, as agent, as in effect on the date hereof (and regardless of
whether such agreement is then in effect as of any date of determination).
 

--------------------------------------------------------------------------------


(f)           “Event” means any (i) Note Payment or (ii) receipt by Parent of
Proceeds in respect of its shares of Borrower in connection with any Disposal,
Dividend, Sale or Winding-Up; provided that “Event” shall not include the Note
Payment made with the proceeds of the Etailz Loan on the Effective Date.
 
(g)          “Note Payment” means the receipt by Parent of Proceeds of a payment
by, or on behalf of, Borrower on the Intercompany Note; provided that “Note
Payment” shall not include the receipt by Parent of Proceeds of a payment by, or
on behalf of, Borrower on the Intercompany Note made with the proceeds of the
Etailz Loan on the Effective Date.
 
(h)          “Notice” shall have the meaning given in Section 5 of this
Agreement.
 
(i)          “Proceeds” means, with respect to any Event, the sum equal to the
difference between (x) the total proceeds received and to be received,  by
Parent after the Effective Date in connection with such Event consisting solely
of  (i) cash actually received by Parent as a result of such Event; (ii) notes,
debt or other obligations issued to Parent in connection with such Event and
payable in installments or otherwise deferred (“Deferred Obligations”),
including amounts held in escrow, but excluding, for purposes of this definition
of Deferred Obligations, Earn-Out Payments as defined below; (iii) equity
securities and other non-cash property; and (iv) contingent payments related to
future earnings or operations (“Earn-Out Payments”)) (but excluding, for the
avoidance of doubt, the amount of any decrease, repayment or extinguishment of,
or assumption by an acquiring party in an acquisition of assets or equity of,
any indebtedness of Parent or its affiliates (including, without limitation, the
Borrower)), minus (y) the aggregate amount of all fees, costs, expenses,
liabilities, obligations and other amounts (including, without limitation,
investment banking fees, advisory or consultant fees, accountant’s or attorney’s
fees, transfer or similar taxes or other taxes imposed by any jurisdiction,
reimbursement of expenses and indemnity payments) incurred or payable (or
estimated in good faith to be incurred or payable) by Parent or its subsidiaries
in connection with such Event (“Event Expenses”); provided that, with respect to
all non-cash proceeds (including, without limitation, Deferred Obligations,
Earn-Out Payments, amounts held in escrow and other contingent payments)
received or to be received by Parent in connection with an Event, such non-cash
proceeds (or any portion thereof, as determined by the board of directors of
Parent in its sole discretion) will either, as determined by the board of
directors of Parent in its sole discretion, be (i) valued in good faith by the
board of directors of Parent (and the value so determined will be treated as
Proceeds as of the date such non-cash proceeds were received by Parent) or (ii)
excluded from Proceeds until converted into or exchanged for or disposed of by
Parent for cash, or otherwise actually paid to Parent in cash.
 
(j)          “Required Holders” means, at any time, Holders then holding CVRs
representing more than two-thirds of the aggregate Contingent Payment Amounts
payable pursuant to Section 4(a).  By way of example only, a Holder holding a
CVR entitling such Holder to receive 14 percent (14%) of the Proceeds received
by Parent from an Event shall constitute the Required Holders.
 
2

--------------------------------------------------------------------------------


(k)        “Sale” means any transaction or series of related transactions or
arrangements pursuant to which any person(s), firm(s) or company(ies), whether
acting alone or together (the “Acquiror"), acquires (whether by purchase,
transfer, renunciation, subscription, option or otherwise) an interest, whether
direct or indirect, in any shares in the capital of Borrower; provided, however,
that the following shall not be considered a Sale: (i) a bona fide equity
financing in which Borrower is the surviving corporation and not more than 50%
of the stock of Borrower is issued to unrelated third parties in such
transaction, or (ii) a transaction or series of related transactions or
arrangements in which the stockholders of Borrower immediately prior to the
transaction own 50.1% or more of the voting stock of the surviving corporation
or parent of the surviving corporation following the transaction (taking into
account only stock of Borrower held by such stockholders prior to the
transaction).
 
(l)           “Transaction Documents” shall have the meaning given in Section 5
of this Agreement.
 
(m)       “Winding-Up” means the making of an order or the passing of a
resolution for the winding-up of Borrower for any purpose whatsoever; provided,
however, that any recapitalization or other transaction or series of related
transactions or arrangements in which the stockholders of Borrower immediately
prior to the transaction own 50.1% or more of the voting stock of the surviving
corporation or parent of the surviving corporation following such transaction
(taking into account only stock of Borrower held by such stockholders prior to
the transaction) shall not be considered a Winding-Up.
 
2.           Grant of CVRs. Parent hereby grants to Holders the CVRs described
herein, which represent the rights of such Holders to receive contingent
payments, if any, pursuant to Section 4 of this Agreement.
 
3.            No Certificate.  The CVRs shall not be evidenced by certificates
or other instruments.
 
4.            Payment Events; Termination.
 
(a)          Payment Events.  If an Event shall occur prior to the date that is
ten (10) years after the Effective Date (the “CVR Termination Date”), then on
the date that is thirty (30) days following the date of such Event (or such
longer period as may be agreed in writing between Parent and the Required
Holders) (i) Alimco shall be entitled to receive, and Parent shall be obligated
to pay, ten and 35/100 percent (10.35%) of the Proceeds received by Parent from
such Event, (ii) Kick-Start III shall be entitled to receive, and Parent shall
be obligated to pay, one and 14/100 percent (1.14%) of the Proceeds received by
Parent from such Event, (iii) Kick-Start IV shall be entitled to receive, and
Parent shall be obligated to pay, zero and 76/100 percent (0.76%) of the
Proceeds received by Parent from such Event, and (iv) RJHDC shall be entitled to
receive, and Parent shall be obligated to pay, seven and 64/100 percent (7.64%)
of the Proceeds received by Parent from such Event, in each case payable in
accordance with the terms of this Agreement; provided that the right to such
payments shall be reduced, as needed from time to time, if and to the extent
that Parent determines in its sole discretion that such right to payments would
result in an “ownership change” of Parent within the meaning of Section 382 of
the Internal Revenue Code of 1986, as amended.  For the avoidance of doubt, the
aggregate CVR Payment Amounts payable pursuant to this Agreement shall not in
any event exceed 19.9% of the of the Proceeds received by Parent from Events.
 
(b)          Termination.  Notwithstanding anything to the contrary herein, the
CVRs and the rights of Holders to CVR Payment Amounts shall terminate, be
extinguished and have no further force and effect, and this Agreement shall
terminate and be of no further force or effect, and the Parties shall have no
liability hereunder, upon the earlier to occur of (i) a Disposal, Sale or
Winding-Up and the payment of the CVR Payment Amounts, if any, in connection
therewith in accordance with Section 4(a) and (ii) the CVR Termination Date.
 
3

--------------------------------------------------------------------------------


5.           Notice.  Parent shall, within five (5) Business Days following the
occurrence of an Event (or, in the case of an Event in the form of a Dividend,
within five (5) Business Days following the declaration of the Dividend),
deliver a notice to Holders (the “Notice”), together with (subject to receipt by
Parent of any requested customary confidentiality agreements in form and
substance reasonably satisfactory to the Required Holders) a copy of each
material written agreement entered into between Parent and its counterparty or
counterparties that sets out the terms and conditions of such Event or, in the
case of an Event in the form of a Dividend, the applicable corporate resolutions
of Borrower (the “Transaction Documents”). The Notice shall specify, in
reasonable detail, Parent’s calculations of (i) the Proceeds, including the
amount and calculation of Event Expenses, and (ii) the CVR Payment Amounts.
 
6.           Valuation Dispute.
 
(a)         Within ten (10) Business Days following Holders’ receipt from Parent
of the Notice and the Transaction Documents, the Required Holders may, in the
event they have a good faith dispute with any of Parent’s valuations or other
amounts set forth in the Notice, provide written notice of, and the grounds for,
such dispute to Parent, accompanied by the information setting forth the grounds
for such dispute in reasonable detail (a “Dispute Notice”). In the event the
Required Holders do not deliver such Dispute Notice during such ten (10)
Business Day period, Parent’s valuations and amounts set forth in the Notice
shall be considered final and binding on the Parties.
 
(b)         In the event the Required Holders deliver a Dispute Notice, the
Required Holders and Parent shall seek in good faith to resolve any dispute
identified therein as promptly as practicable within thirty (30) calendar days
following Parent’s receipt thereof. In the event the Required Holders and Parent
resolve the dispute, the Notice, including such revisions as agreed by the
Required Holders and Parent pursuant to this Section 6(b), shall be final and
binding on the Parties.
 
(c)          In the event the Required Holders deliver a Dispute Notice and the
Required Holders and Parent are unable to reach an agreement within thirty
calendar (30) days thereafter, any such dispute shall be settled by an
independent third party experienced in valuation matters that is mutually
acceptable to the Required Holders and Parent. The determination of such third
party shall, absent manifest error, be binding on each Party and the fees and
expenses of such third party shall be borne pro rata by Parent and the Holders
based on the amount by which Parent’s and the Required Holders’ respective
valuations are different from the valuation as determined by such third party.
 
(d)        Notwithstanding anything to the contrary herein, in the event that
any Dispute Notice is delivered in connection with a Disposal, Sale or
Winding-Up, the Parties shall use their commercially reasonable efforts to agree
and implement substitute dispute resolution procedures to the extent necessary
or advisable to ensure that resolution of such dispute set forth in such Dispute
Notice does not impede or delay the timely consummation of such Disposal, Sale
or Winding-Up.
 
7.            Satisfaction of CVR Payment Amounts.
 
(a)          Within ten (10) Business Days after the date the CVR Payment
Amounts are determined in accordance with Section 6(b) or (c), Parent shall
transfer to each Holder (or arrange for the transfer to each Holder of) an
amount equal to the applicable CVR Payment Amount payable to such Holder less
any amounts withheld pursuant to Section 8 of this Agreement; provided, however,
that any portion of any CVR Payment Amount consisting of non-cash Proceeds
valued by the board of directors of Parent in accordance with clause (i) of the
proviso in the definition of “Proceeds” shall be payable to Holders in the form
such non-cash proceeds are paid to Parent.
 
(b)          If an Event is to occur in connection with any Disposal or Sale,
Parent shall use its commercially reasonable efforts to ensure that any
Transaction Documents entered into in connection with such Disposal or Sale
provide for the payment to Holders of the CVR Payment Amounts, if any, payable
in connection with such Event and in accordance with the terms of this
Agreement.  If, despite Parent’s efforts, such Transaction Documents do not
provide for the payment to Holders of the CVR Payment Amounts, if any, payable
in connection with such Event and in accordance with the terms of this
Agreement, such CVR Payment Amounts, while held by Parent, shall be held in
trust by Parent for the benefit of the Holders until paid to the Holders in
accordance with the terms of this Agreement.
 
4

--------------------------------------------------------------------------------


(c)          Notwithstanding anything else to the contrary herein, other than
the distribution of non-cash proceeds in accordance with the terms hereof,
Parent shall not be required to pay, and no amounts shall be considered, CVR
Payment Amounts to the extent Parent does not actually receive such amounts in
cash or if such amounts are not permitted to be paid pursuant to applicable law.
 

8.
Withholding.

 
(a)         Parent shall be entitled to deduct and withhold, or cause to be
deducted or withheld from, each CVR Payment Amount otherwise payable pursuant to
this Agreement such amounts as Parent is required to deduct and withhold with
respect to the making of such payment under the Internal Revenue Code of 1986,
as amended, the Treasury regulations promulgated thereunder or any provision of
state, local or foreign tax law.
 
(b)         To the extent that amounts so withheld pursuant to Section 8(a)
above are paid over to or deposited with the relevant governmental entity, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Holder in respect of which such deduction and withholding was
made.
 
9.            No Voting, Dividends or Interest; No Equity or Ownership Interest.
 
(a)          The CVRs shall not have any voting or dividend rights, and interest
shall not accrue on any amounts payable on the CVRs to Holders.
 
(b)         The CVRs shall not represent any equity or ownership interest in
Parent or any of its affiliates (including, without limitation, the Borrower).
Nothing contained in this Agreement shall be construed as conferring upon any
Holder, by virtue of the CVRs, any rights or obligations of any kind or nature
whatsoever as a stockholder of Parent, the Borrower or any of their respective
subsidiaries, as applicable, either at law or in equity. The rights of the
Holders and the obligations of Parent and its affiliates and their respective
officers, directors and controlling Persons are contract rights limited to those
expressly set forth in this Agreement.
 
10.          Ability to Abandon CVR.  Any Holder may at any time, at its option,
abandon all of its remaining rights in a CVR by an instrument in writing
transferring such CVR to Parent without consideration therefor. Nothing in this
Agreement is intended to prohibit Parent from offering to acquire any CVR from
any Holder for consideration in its sole discretion.
 

11.
Miscellaneous.

 
(a)        Successors and Assigns; Transferability.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the Parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any person other than the Parties
hereto or their respective permitted successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  Without the prior written
consent of Parent, neither the CVRs (or any interest therein) nor any of the
other rights, duties or obligations of the Holders hereunder may be sold,
assigned, pledged, encumbered, delegated, sublicensed or in any other manner
transferred or disposed of, in whole or in part, other than through a Permitted
Transfer.  For purposes of this Section 11(a), a “Permitted Transfer” means (i)
a transfer made pursuant to a court order (including in connection with a
bankruptcy or liquidation), and (ii) if the applicable Holder is a corporation,
partnership or limited liability company, a distribution by the transferring
corporation, partnership or limited liability company to its stockholders,
partners or members, as applicable (provided that (A) such distribution does not
subject the CVRs to a requirement of registration under the Securities Act of
1933 or the Securities Exchange Act of 1934, each as amended, and (B) in the
case of a transferring corporation, Parent shall have reasonably determined
after consultation with counsel that such distribution does not subject the CVRs
to a requirement of registration under the Securities Act of 1933 or the
Securities Exchange Act of 1934, each as amended).
 
5

--------------------------------------------------------------------------------


(b)          Governing Law; Arbitration.
 
(i)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law.
 
(ii)         Prior to any arbitration pursuant to Section 11(b)(iii), Parent and
the Holders shall negotiate in good faith for a period of thirty (30) calendar
days to resolve any controversy or claim arising out of or relating to this
Agreement or the breach hereof (other than any dispute with any of Parent’s
valuations or other amounts set forth in the Notice, which shall be governed by
the procedures set forth in Section 6 instead of this Section 11(b)).
 
(iii)        After expiration of the 30-day period contemplated by Section
11(b)(ii), such controversy or claim, including any claims for breach of this
Agreement, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  Parent and the Required Holders may initiate an
arbitration for any matter relating to this Agreement; provided that any dispute
with any of Parent’s valuations or other amounts set forth in the Notice shall
be governed by the procedures set forth in Section 6 instead of this Section
11(b).  The number of arbitrators shall be three (3). Within fifteen (15)
calendar days after the commencement of arbitration, each of Parent and the
Required Holders shall select one (1) person to act as arbitrator, and the two
(2) selected shall select a third arbitrator within fifteen (15) calendar days
of their appointment. If the arbitrators selected by Parent and the Required
Holders are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association. The place
of the arbitration shall be New York, New York. The arbitrators shall be lawyers
or retired judges with experience in the industry of Parent and the Borrower and
with mergers and acquisitions. Except as may be required by law, neither a Party
nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of Parent and the
Required Holders.  Parent shall pay all fees and expenses incurred in connection
with any arbitration, including the costs and expenses billed by the arbitrators
in connection with the performance of their duties described herein; provided,
however, that if the arbitrator rules in favor of Parent, the arbitrator’s fees
and expenses shall be offset against the CVR Payment Amounts, if any.
 
(c)        Counterparts; Facsimile Execution.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original and
enforceable against the Parties that execute such counterparts, and all of which
together shall constitute one instrument. A facsimile, telecopy, PDF or other
reproduction of this Agreement may be executed by one or more Parties hereto and
delivered by such Party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such Party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any Parties hereto, all Parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.


6

--------------------------------------------------------------------------------


(d)        Titles and Headings.  The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement. Unless otherwise specifically stated,
all references herein to “sections” will mean “sections” to this Agreement.
 
(e)         Amendments and Waivers.  Any term of this Agreement may be amended,
terminated or waived only with the written consent of Parent and the Required
Holders. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.
 
(f)         Severability.  If any provision of this Agreement is determined by
any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the Parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement; provided that the Parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same economic or
other result as that contemplated by such provision.
 
(g)         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Party under this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting Party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any Party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.
 
(h)         Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the Parties with respect to the subject matter of this
Agreement, and supersedes any and all prior understandings and agreements,
whether oral or written, between or among the Parties hereto with respect to the
specific subject matter hereof.
 
(i)          Notices.  Any notice or other communication to be given under this
Agreement shall be in writing and may either be delivered by hand, made by
facsimile transmission, sent by electronic mail transmission, disclosed in all
material respects and filed on EDGAR pursuant to the Securities Exchange Act of
1934, sent by overnight courier, or sent by registered mail, return receipt
requested, postage prepaid, as follows: (a) if to any Holder, at such Holder’s
address, facsimile number or electronic mail address set forth on the signature
page hereof, or at such other address as such Holder shall have furnished to the
other Parties in writing; and (b) if to Parent, at Parent’s address, facsimile
number or electronic mail address set forth on the signature page hereof, or at
such other address as Parent shall have furnished to the Holders in writing.
 
7

--------------------------------------------------------------------------------


(j)          Further Assurances.  At any time or from time to time after the
date hereof, the Parties agree to cooperate with each other, and at the request
of any other Party, to execute and deliver any further instruments or documents
and to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.



 
TRANS WORLD ENTERTAINMENT CORPORATION
      
By:
/s/ Edwin Sapienza
 
Name:
Edwin Sapienza
 
Title:
Chief Financial Officer
      
Trans World Entertainment Corporation
 
38 Corporate Circle
 
Albany, NY 12203
 
Attention: Edwin Sapienza
 
Email: esapienza@TWEC.com
     
with a copy to:
     
Cahill Gordon & Reindel LLP
 
80 Pine Street
 
New York, NY 10005
 
Attention: Kimberly Petillo-Décossard
 
Email: kpetillo-decossard@cahill.com



9

--------------------------------------------------------------------------------



 
ALIMCO RE LTD.
     
By:
/s/ Jonathan Marcus
 
Name: Jonathan Marcus
 
Title: CEO
      
Alimco Re Ltd.
 
2336 SE Ocean Blvd., #400
 
Stuart, FL 34996
 
Attention: Jonathan Marcus, Chief Executive Officer
 
Email: jon@limadvisory.com
     
with a copy to:
     
K&L Gates LLP
 
1717 Main Street, Suite 2800
 
Attention: Jonathan Vance
 
Email: jonathan.vance@klgates.com



[Signature Page to Contingent Value Rights Agreement]
 

--------------------------------------------------------------------------------



 
RJHDC, LLC
     
By:
/s/ Anne Higgins
 

Name: Anne Higgins
 
Title: Sole Member/Manager
      
RJHDC, LLC
 
c/o Independent Family Office, LLC
 
677 Broadway, 7th Floor
 
Albany, NY 12207
     
with a copy to:
     
Schoeneck & King
 
22 Corporate Woods, Suite 501
 
Albany, NY 12211
 
Attention: Jennifer Boll
 
Email: jboll@bsk.com



[Signature Page to Contingent Value Rights Agreement]
 

--------------------------------------------------------------------------------



 
KICK-START III, LLC
      
By:
/s/ Thomas C. Simpson
 
Name: Thomas C. Simpson
 
Title: Managing Member
      
KICK-START IV, LLC
      
By:
/s/ Thomas C. Simpson
 
Name: Thomas C. Simpson
 
Title: Managing Member
      
Kick-Start III, LLC
 
Kick-Start IV, LLC
 
1925 S. Stevens
 
Spokane, WA 99203
 
Attention: Tom Simpson
 
Email: tom@nwva.com



[Signature Page to Contingent Value Rights Agreement]
 



--------------------------------------------------------------------------------